
	
		I
		111th CONGRESS
		1st Session
		H. R. 694
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2009
			Mr. Sestak introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor, and in addition to the Committees on
			 Energy and Commerce and
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To extend temporarily the 18-month period of continuation
		  coverage under group health plans required under COBRA continuation coverage
		  provisions so as to provide for a total period of continuation coverage of up
		  to 24 months.
	
	
		1.Short titleThis Act may be cited as the
			 COBRA Coverage Extension Act of
			 2009.
		2.Temporary
			 extension of basic period of COBRA continuation coverage from 18 months to 24
			 months
			(a)In
			 generalIn any case in which
			 an individual is eligible for and has elected continuation coverage under a
			 COBRA continuation coverage provision as of the date of the enactment of this
			 Act and the period of continuation coverage applicable with respect to such
			 individual under such provision would (but for this section) end before the end
			 of the period of 12 calendar months following the date of the enactment of this
			 Act by reason of a limitation under such provision of such coverage to 18
			 months after the date of the qualifying event, such limitation shall be
			 extended to the earlier of—
				(1)the end of such
			 period of 12-calendar months, or
				(2)24 months after
			 the date of the qualifying event.
				(b)COBRA
			 continuation coverage provisionFor purposes of this section, the
			 term COBRA continuation coverage provision means—
				(1)part 6 of subtitle
			 B of title I of the Employee Retirement Income Security Act of 1974,
				(2)title XXII of the
			 Public Health Service Act,
				(3)section 4980B of
			 the Internal Revenue Code of 1986, or
				(4)section 8905a of
			 title 5, United States Code.
				
